
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 555
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Payne (for
			 himself, Mr. Conyers,
			 Ms. Jackson Lee of Texas,
			 Ms. Richardson,
			 Mr. Jackson of Illinois,
			 Mrs. Christensen,
			 Mr. Davis of Illinois,
			 Mr. Meeks,
			 Mr. Cummings,
			 Ms. Fudge,
			 Ms. Sewell,
			 Mr. Rangel,
			 Mr. Rothman of New Jersey,
			 Mr. Bishop of Georgia,
			 Mr. Rush, Ms. Brown of Florida,
			 Ms. Lee of California,
			 Ms. Wilson of Florida,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Cleaver, and
			 Ms. Waters) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		To commemorate the life and accomplishments
		  of Whitney Elizabeth Houston over the past 48 years; and expressing the
		  condolences of the House of Representatives to her family upon her
		  death.
	
	
		Whereas Whitney Elizabeth Houston was born on August 9,
			 1963, in Newark, New Jersey;
		Whereas Whitney Houston was the youngest daughter of famed
			 singer Cissy Houston and John Russell Houston Jr., cousin of Dee Dee and Dionne
			 Warwick, and god-daughter of Aretha Franklin;
		Whereas Whitney Houston began following in her mother’s
			 footsteps at the age of 11 by performing at her church, New Hope Baptist Church
			 in Newark, New Jersey, and a short time later began performing in shows
			 alongside her mother in New York City in the 1970s and early 1980s;
		Whereas, as a teenager, Ms. Houston earned album credits
			 for vocals with the Michael Zager Band, Chaka Khan, Lou Rawls, Herbie Mann, the
			 Neville Brothers, Bill Lawswell’s Material, Jermaine Jackson, and various other
			 artists;
		Whereas Ms. Houston began modeling in the 1980s and became
			 the first woman of color to grace the cover of Seventeen Magazine;
		Whereas, as an accomplished model, Ms. Houston’s striking
			 good looks and girl-next-door charm lead her to be a sought after model and
			 featured in multiple layouts, including Glamour, Cosmopolitan, and Young
			 Miss;
		Whereas upon seeing Ms. Houston perform in 1983, Arista
			 Records founder and president, Clive Davis immediately signed her and, within a
			 year after being signed, Ms. Houston had her first top-5 R&B hit with Teddy
			 Pendergrass, titled Hold Me;
		Whereas Ms. Houston’s debut album, Whitney
			 Houston, was released in 1985, was certified 13-times platinum
			 (diamond) in the United States, and sold 25,000,000 copies worldwide;
		Whereas Ms. Houston’s debut album earned her many
			 distinctions, including biggest selling debut album by a solo artist, first
			 female artist to debut an album with three Number One hits, first female Artist
			 to be Artist of the Year and Album of the Year on
			 Billboard charts, and first African-American female artist to have consistent
			 and heavy rotation on MTV;
		Whereas this early success and acceptance opened many
			 doors for other African-American women vocal artists;
		Whereas Ms. Houston’s second album,
			 Whitney, was released in 1987 and debuted at Number One on the
			 Billboard album chart, marked the first time in music history that a female
			 artist debuted at Number One in both the United States and the United Kingdom,
			 gave her seven consecutive Number One hits, which broke the record held by the
			 Beatles and The Bee Gees, made her the first female artist to generate four
			 Number One hits from one album, was certified nine-times platinum, and sold
			 20,000,000 copies worldwide;
		Whereas Ms. Houston’s third album, I’m Your Baby
			 Tonight, was release in 1990, earned Ms. Houston back-to-back Number
			 One hits, peaked at number three on the Billboard album charts, and was
			 certified four-times platinum and sold 8,000,000 copies worldwide;
		Whereas Ms. Houston delivered the most stunning
			 performance of the National Anthem before the 1991 Super Bowl, and more than 20
			 years later, her performance is not only one of the most spectacular moments in
			 American sports history, but is also the gold standard for all Super Bowl
			 performances;
		Whereas, in 1992, Ms. Houston made her movie debut in
			 The Bodyguard with Oscar-winning actor and director Kevin
			 Costner and not only did the film break box office records worldwide, but the
			 soundtrack album, which featured six Whitney Houston songs, was the biggest
			 selling motion picture soundtrack of all time and voted Grammy-winning
			 Album of the Year; the soundtrack was certified 17-times
			 platinum and sold more than 42,000,000 copies worldwide;
		Whereas Ms. Houston continued to be a successful actress
			 with roles in Waiting to Exhale, The Preacher’s
			 Wife, Rodgers and Hammerstein’s Cinderella and Ms.
			 Houston’s success as a songstress continued with vocals on each soundtrack
			 leading them to similar sales accomplishments as her solo albums;
		Whereas, upon the release of The Preacher’s
			 Wife soundtrack, Ms. Houston accomplished a lifelong dream with the
			 gospel-filled soundtrack, on which Ms. Houston sang lead vocals on 14 of the 15
			 songs and which became the biggest selling gospel album in Billboard chart
			 history and was certified three-times platinum;
		Whereas, after an eight-year absence, Ms. Houston released
			 her fourth studio album, My Love Is Your Love, in 1998 and the
			 album had a string of gold and platinum chart hit singles worldwide and
			 featured vocals from her daughter, Bobbi Kristina Brown;
		Whereas, as Ms. Houston celebrated her 15th anniversary as
			 an Arista recording artist, she released Whitney: the Greatest
			 Hits in 2000 and the album was certified three-times platinum and had
			 worldwide sales of 10,000,000;
		Whereas Ms. Houston released her last studio album,
			 I Look to You, in 2009, and the album entered the Billboard
			 album chart at Number One, Ms. Houston’s best opening week sales, and has been
			 certified platinum;
		Whereas Ms. Houston had sales of more than 170,000,000
			 combined album, singles, and videos worldwide during her career with Arista
			 Records;
		Whereas Ms. Houston has established the benchmark for
			 stardom and has been named music's most awarded female artist of all time, with
			 an amazing tally of 411 awards (as of 2006) a tally that is certainly topped by
			 her two Emmy Awards, six Grammy Awards, 16 Billboard Music Awards, and 23
			 American Music Awards, as well as MTV Video Music Awards in the United States
			 and Europe, NAACP Image Awards, BET Awards, Soul Train Music Awards, Soul
			 Train's prestigious Quincy Jones Career Achievement Award in 1998, and her
			 induction into the Black Entertainment Television Walk Of Fame in 1996;
		Whereas Ms. Houston has won a worldwide following by
			 reachng deep within her soul and finding common threads with her millions of
			 fans;
		Whereas Ms. Houston not only had the voice of an angel but
			 a heart of gold, Ms. Houston’s humanitarian efforts are as impressive as her
			 accolades;
		Whereas Ms. Houston raised funds for
			 numerous causes, including children around the world, from South Africa to
			 Newark, generating more than $300,000 for the Children's Defense Fund as a
			 result of a 1997 HBO concert;
		Whereas Ms. Houston supported Nelson Mandela and the
			 antiapartheid movement, and while a model refused to work with any agencies
			 that did business with the then-apartheid South Africa;
		Whereas Ms. Houston participated in a benefit concert that
			 raised over $1,000,000 for charities while bringing awareness to
			 apartheid;
		Whereas Ms. Houston worked tirelessly for St. Jude
			 Children's Hospital, the United Negro College Fund, and the Children's Diabetes
			 Foundation;
		Whereas Ms. Houston founded the Whitney Houston Foundation
			 for the Children, which cares for such problems as homelessness, children with
			 cancer and AIDS, and issues of self-empowerment;
		Whereas Ms. Houston’s foundation was awarded a VH1 honor
			 for its charitable work;
		Whereas Ms. Houston founded the Whitney E. Houston Academy
			 of Creative and Performing Arts to provide expanded arts-focused educational
			 opportunities for its student body and the surrounding community;
		Whereas Ms. Houston served as a spokesperson for a youth
			 leadership conference;
		Whereas, out of the generosity of her heart, Ms. Houston
			 donated her portion of the proceeds from the release of the National Anthem as
			 a single to the American Red Cross Gulf Crisis Fund and therefore was named to
			 the American Red Cross Board of Governors;
		Whereas Ms. Houston supported, performed, and visited many
			 of our service men and women fighting in the Persian Gulf War;
		Whereas The Whitney Houston Foundation For Children, Inc.
			 agreed to donate royalties and net proceeds from all single sales of The
			 Star Spangled Banner together with America the Beautiful
			 to the New York Firefighters 9–11 Disaster Relief Fund and the New York
			 Fraternal Order of Police; and
		Whereas Ms. Houston was a world-class entertainer and
			 humanitarian: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes Ms. Whitney Houston as a world
			 icon and a once-in-a-lifetime talent;
			(2)honors Ms. Whitney
			 Houston for her charitable efforts; and
			(3)extends the
			 deepest condolences of the House of Representatives to the family of Ms.
			 Whitney Houston.
			
